DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 16, 21, 23, 25 and 28-31 have been amended.
Claim(s) 18 have been canceled.

Objections to the Specification
Amendments made to specification have overcome the previous objections. Specification are no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 06/07/2021 with respect to Claim(s) 16-17 and 19-31 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 16 and 25 to patentably distinguish over prior art of MAY alone or in combination with others, however the Examiner believes that MAY in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 16-17 and 19-31 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection/objection.
For further details see the rejections/objections for Claim(s) 16-17 and 19-31 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-17 and 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 16 and 25 recite a limitation “the at least on second magnetic conductive track” that was not previously introduced. The Examiner assumes “the at least one second magnetic conductive track” for examination purpose.
Claim(s) 25 recite a limitation “a distance from the at least one first magnetic conductive track” multiple times at lines 5 and 18 renders the claim 
Claim(s) 23 recite a limitation “a distance” multiple times renders the claim indefinite as it is unclear if reference is made to the same or different distance. The Examiner assumes the same distance for examination purpose.
Dependent Claim(s) 17, 19-22, 24 and 26-27 not specifically addressed share the same 112(b) rejection as linked Claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 16-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over MAY et al. (US 20130181702; hereinafter MAY) in view of Fukutani et al. (US 20030072971).
Regarding claim 16, MAY teaches in figure(s) 1-16 a magnetic field sensor for a component having a main body, the magnetic field sensor comprising: 
at least one first magnetic conductive track (magnetic field detecting unit/coil 20a; figures 11-12) and at least one second conductive track (magnetic field detecting unit/coil 20b) mounted on the main body of the component (force sensor 1 on object 2; figures 11-12), wherein the at least one second conductive track is arranged at a distance (distance 100 between 20a and 20b) from the at least one first magnetic conductive track; and 

    PNG
    media_image1.png
    254
    410
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    253
    394
    media_image2.png
    Greyscale

at least one exciter magnet (magnetic field generating unit 10a,10b), 
wherein the at least one first magnetic conductive track (20a) and the at least one second magnetic conductive track (20b) are separated by a separation layer (para. 132 - measuring the flux density in air between the two poles; figure 7A), wherein a change in a magnetic flux (para. 157 - a force measurement sensor having a single sensing unit with a flux concentrator 15a, field lines 28; figures 11) due to a change in a distance (100) of the at least one first magnetic conductive track from the at least on second magnetic conductive track is monitored (para. 154 -  signals of both the first magnetic field detector unit 20a and the second magnetic field detector unit 20b are detected and lead to the evaluating unit 50, wherein the signals are processed or directed to an AD converter 57 and a micro controller unit 58 in order to generate the output signal 52; figure 12).
MAY does not teach explicitly A non-magnetic separation layer, which is a magnetic barrier layer of a non-magnetic material.
However, Fukutani teaches in figure(s) 1-9 A non-magnetic separation layer, which is a magnetic barrier layer of a non-magnetic material (magnetic layers 1034, 1031 separated by nonmagnetic substance 1037, 1033; figures 2-3, 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having A non-magnetic separation layer, which is a magnetic barrier layer of a non-magnetic material as taught by Fukutani in order to provide "A magnetic recording medium includes data signal storage regions each having first magnetic substance cells, and tracking servo signal storage regions each having second magnetic substance cells. The first magnetic substance cells are separated from one another by nonmagnetic substance" (abstract).

Regarding claim 17, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 16, wherein the at least one exciter magnet is a permanent magnet (para. 9 - magnetic properties of the material are sufficient to attract and/or hold a permanent magnet).

Regarding claim 19, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 16, further comprising at least one measuring device (feedback element 30a, evaluation unit 50; figures 2,12) for monitoring the magnetic flux (para. 108 - first feedback element 30a is adapted to measure the magnetic field strength of the magnetic field flowing through the first flux concentrator).

Regarding claim 20, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one measuring device is formed as a measuring chip with at least one measuring section, wherein the measuring chip is arranged on an electrically isolating carrier (para. 114 - an electronic circuit of the evaluating unit 50).

Regarding claim 21, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one first magnetic conductive track (20a) and the at least second magnetic conductive track (20b) and the at least one measuring device (50,30a) form a magnetic measuring circuit (para. 111 - a force measurement sensor 1, wherein the first magnetic field generating unit 10a and the feedback element 30a as well as the first magnetic field detector unit 20a are connected to the evaluating unit 50 which on the one hand generates the signal transmitted to the first magnetic field generating unit for generating the magnetic field and senses the signal transmitted by the first feedback element and the first magnetic field detector unit for determining the mechanical force and in particular the axial force applied to the object to be sensed).

Regarding claim 22, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 21, wherein the at least one exciter magnet (10a; figure 2) is formed as part of the magnetic measuring circuit (50).

Regarding claim 23, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 16, wherein the least second conductive track (20b) is arranged at a distance (100) in the form of a separation layer.

Regarding claim 24, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one measuring device (50; figure 2) is formed as a measuring chip with two or four internal magnetic measuring sections (20a,30a,20b).

Claim(s) 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Honjo et al. (US 20060119982).
Regarding claim 25, MAY teaches in figure(s) 1-16 a method for manufacturing a magnetic field sensor for a component having a main body, wherein the magnetic field sensor includes:
at least one first magnetic conductive track (magnetic field detecting unit/coil 20a; figures 11-12) and at least one second conductive track (magnetic field detecting unit/coil 20b) mounted on the main body of the component (force sensor 1 on object 2; figures 11-12), wherein the at least one second conductive track is arranged at a distance (distance 100 between 20a and 20b) from the at least one first magnetic conductive track; and 

    PNG
    media_image1.png
    254
    410
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    253
    394
    media_image2.png
    Greyscale

at least one exciter magnet (magnetic field generating unit 10a,10b), 
wherein the at least one first magnetic conductive track (20a) and the at least one second magnetic conductive track (20b) are separated by a separation layer (para. 132 - measuring the flux density in air between the two poles; figure 7A), wherein a change in a magnetic flux (para. 157 - a force measurement sensor having a single sensing unit with a flux concentrator 15a, field lines 28; figures 11) due to a change in a distance (100) of the at least one first magnetic conductive track from the at least on second magnetic conductive track is monitored (para. 154 -  signals of both the first magnetic field detector unit 20a and the second magnetic field detector unit 20b are detected and lead to the evaluating unit 50, wherein the signals are processed or directed to an AD converter 57 and a micro controller unit 58 in order to generate the output signal 52; figure 12), 
the method comprising: applying the at least one second magnetic conductive track (20b) on the component to be monitored at a distance (100) from the at least one first magnetic conductive track (20a).
MAY does not teach explicitly A non-magnetic separation layer, which is a magnetic barrier layer of a non-magnetic material; applying the at least one first magnetic conductive track on a component to be monitored by electroplating; 
However, Honjo teaches in figure(s) 1-10 A non-magnetic separation layer, which is a magnetic barrier layer of a non-magnetic material (magnetic layers 21, 16, 12 separated by nonmagnetic layer 22, separation layer 13 or para. 56 - GMR’s end magnetic areas 142 separated by laminated center area 141; figures 3-4, 8-9); applying the at least one first magnetic conductive track on a component to be monitored by electroplating (para. 30 :- conductive layer serves as an electrode on forming the magnetic layer by electroplating; clm. 27 - magnetic layers is made by electroplating);
By inserting a first antistripping layer comprising a first non-magnetic layer 22 and a first conductive layer 23 between a first magnetic layer 16 and a magnetic separation layer 13, adhesion between the first conductive layer 23 and the magnetic separation layer 13 is improved to prevent the first magnetic layer 16 from stripping" (abstract).

Regarding claim 26, MAY in view of Honjo teaches the manufacturing method of claim 25, 
Honjo additionally teaches in figure(s) 1-10 wherein the at least one first magnetic conductive track and the at least one second magnetic conductive track are made of a soft magnetic alloy (para. 24 -  high-Bs soft magnetic films are applied to first and second magnetic layers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having wherein the at least one first magnetic conductive track and the at least one second magnetic conductive track are made of a soft magnetic alloy as taught by Honjo in order to provide "a magnetic head suitable for a high recording density" (para. 24).

Regarding claim 28, MAY in view of Honjo teaches the method of any one of the claims 25, 
Honjo additionally teaches in figure(s) 1-10 further comprising applying at least one exciter magnet on the component by electroplating (para. 56 - Each end area 142 has a laminated structure which comprises a permanent magnet film and an electrode film; para. 30 - forming the magnetic layer by electroplating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising applying at least one exciter magnet on the component by electroplating as taught by Honjo in order to provide "a magnetic head suitable for a high recording density" (para. 24).

Claim(s) 29 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Honjo, and further in view of HAYASHIZAKI et al. (US 20120068726).
Regarding claim 29, MAY in view of Honjo teaches the method of claim 28, 
MAY does not teach explicitly further comprising depositing a permanent magnetic alloy on the component by means of electroplating, wherein the permanent magnetic alloy is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-phosphorus, iron-platinum, cobalt- platinum and bismuth-manganese, on the substrate by means of electroplating.
However, HAYASHIZAKI teaches in figure(s) 2 and 5 further comprising depositing a permanent magnetic alloy on the component by means of electroplating, wherein the permanent magnetic alloy is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-(para. 52,62 :- probe main body portion 34 may be made of a highly resilient metal material with excellent resiliency such as a nickel alloy such as a nickel-phosphorus alloy … a highly resilient metal material 74 such as nickel chrome by an electroplating method; figures 2,5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising depositing a permanent magnetic alloy on the component by means of electroplating, wherein the permanent magnetic alloy is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-phosphorus, iron-platinum, cobalt-platinum and bismuth-manganese, on the substrate by means of electroplating as taught by HAYASHIZAKI in order to provide "By forming the probe main body portion by the highly resilient metal material, elastic deformation of the arm portions of the probe main body portion is enhanced when the probe tip portion of the probe is thrust to the electrode of the device under test, which enables the probe tip portion to couple the electrode appropriately and reliable" (para. 5).

Claim(s) 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Honjo, and further in view of Byrne et al. (US 4986124).
Regarding claim 27, MAY in view of Honjo teaches the method of claim 25, 

However, Byrne teaches in figure(s) 1-39 further comprising applying a non-magnetic layer on the component to be monitored before the at least one first conductive track is applied (col. 6 lines 5-10 :- a non-metallic material, such as a thermoplastic, may be used for the barrier between the screen and the windings in screened inductance sensors; figures 1, 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising applying a non-magnetic layer on the component to be monitored before the at least one first conductive track is applied as taught by Byrne in order to provide "In a screened inductance sensor having a drive winding, a sense winding, and a conductive screen for varying the induced voltage in the sense winding by reason of the eddy currents generated in the conductive screen in the presence of the drive field, a physical barrier is interposed between the region of the sensor in the windings are located and the region in which the screen is located" (abstract).

Regarding claim 31, MAY as modified by Honjo and Byrne teaches the method of claim 27, 
(col. 5 lines 60-65 - screen may be formed from copper or copper encased or sheathed in stainless steel), tin, zinc or an alloy of two or more of these elements or a non-magnetic alloy of iron metals with phosphorus.

Allowable Subject Matter

Claim(s) 30 would be allowable if rewritten to overcome the rejection(s) under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 30, the prior arts of record do not fairly teach or suggest “wherein permanent magnetic microparticles or nanoparticles are incorporated into a non-magnetic, metallic matrix during electroplating on the component” including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868